DoNloN, Judge:
On call of these cases at the term of court in Los Angeles on February 2, 1962, counsel stipulated, in open court, that the merchandise covered by the entries in the appeals for reappraisement listed in schedule A, attached to and made a part of this decision, was entered after February 27, 1958, the effective date of the final list published by the Secretary of the Treasury, T.D. 54521, under section 6(a) of the Customs Simplification Act of 1956, 70 Stat. 943, T.D. 54165. These cases were submitted on a further written stipulation of counsel for the parties, filed of record, as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe respective parties hereto, subject to tbe approval of tbe Court, as to tbe merchandise on tbe invoices of Minami Corporation, covered by tbe entries the subject of tbe appeals for reappraisement enumerated in tbe attached Schedule of Cases, which is incorporated herein, that, on tbe dates of exportation thereof to tbe United States, tbe market value or tbe price at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country from which exported, in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing tbe merchandise in condition packed ready for shipment to tbe United States, were tbe invoice unit values less tbe ocean freight and buying commission, as set out on tbe invoices.
IT IS FURTHER STIPULATED AND AGREED that as to any of tbe merchandise on tbe invoices of Minami Corporation covered by the entries tbe subject of tbe appeals for reappraisement enumerated in tbe attached Schedule of Cases which is included in tbe list of articles designated by tbe Secretary of the Treasury in T.D. 54521, as provided for in Section 6(a) of tbe Customs Simplification Act of 1956, Public Law 927, 84th Congress, which is subject to appraisement under Sec. 402 of tbe Tariff Act of 1930 as amended by the Customs Administrative Act of 1938, that there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
Accepting these two stipulations as an agreed statement of facts, I find and hold that export value, as defined in section 402 of the Tariff Act of 1930, effective on the dates the merchandise was entered or withdrawn from warehouse for consumption, is the proper basis for determination of the values of the merchandise on the invoices of Minami Corp., covered by the entries in these appeals for reappraisement, and that such values of the respective items of merchandise are the invoice unit values, less ocean freight and buying commission, all as shown on the invoices which are included in the official papers filed with the court in the several suits.
As to all other merchandise, these appeals for reappraisement are dismissed.
Judgment will be entered accordingly.